NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5319-16T1

DITECH FINANCIAL, LLC,

        Plaintiff-Respondent,

v.

ANWAR I. CRAWFORD,

        Defendant-Appellant,

and

MRS. ANWAR I. CRAWFORD and
NANCY MESZAROS,

     Defendants.
_______________________________

              Submitted May 31, 2018 – Decided July 11, 2018

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Mercer County, Docket No.
              F-026785-13.

              Anwar Crawford, appellant pro se.

              Phelan Hallinan Diamond & Jones, PC, attorneys
              for respondent (Brian J. Yoder, on the brief).

PER CURIAM
       In this foreclosure action, defendant Anwar Crawford1 appeals

the June 29, 2017 order of final judgment.          After a review of the

contentions in light of the record and applicable principles of

law, we affirm.

       On July 18, 2007, defendant executed a promissory note to

Homecomings Financial, LLC for $132,000.            To secure the note,

defendant executed a mortgage to Mortgage Electronic Registration

Systems, Inc. (MERS) as nominee for Homecomings, its successors

and assigns on the same day.         The mortgage was recorded on August

1, 2007.

       On July 26, 2012, the mortgage was assigned to GMAC Mortgage,

LLC.   The assignment was recorded on July 31, 2012.            The mortgage

was assigned to Green Tree Servicing, LLC (Green Tree) on June 12,

2013, and recorded that same day.2

       After defendant defaulted on the loan in March 2012, Green

Tree   filed   a   complaint   for    foreclosure   in   July    2013.      As

defendant's answer denied the allegations in the complaint, the

matter was listed as contested.        The trial judge conducted several



1
    The judgement at issue is only against               Anwar    Crawford,
therefore, we refer to him as defendant.
2
   In August 2015, Green Tree merged with, and changed its name
to, Ditech Financial, LLC. Plaintiff's motion to substitute Ditech
Financial LLC in the place of Green Tree was granted in February
2016.

                                       2                             A-5319-16T1
case management conferences and heard, and denied, defendant's

motion to dismiss the complaint for failure to produce discovery.

     At trial, Green Tree's witness produced and authenticated

copies of the note and recorded mortgage, the recorded assignments

of the mortgage, the loan payment history, notices of intent to

foreclose, and certified mail tracking results.            The witness

testified he was employed by Green Tree as the Real Estate Owned

(REO)   Manager   "in   charge   of   repossessing,   reselling,     [and]

remarketing . . . foreclosed properties" and worked "in conjunction

with the collection department, the foreclosure department[,] and

the legal department."       The witness further testified he was

familiar with how Green Tree's business records were created and

maintained.   Finally, the witness confirmed the note produced was

a "true, correct copy of the promissory note held by Green Tree."

     Defendant declined to call any witnesses, or testify himself,

and did not seek to admit any evidence.     In an oral decision issued

December 9, 2014, the trial judge found Green Tree's witness

credible and determined Green Tree demonstrated a prima facie

right to foreclose.     He stated:

           Based upon [the] evidence[,] the [c]ourt finds
           [Green Tree] has established a right to
           foreclose   by   clearly   demonstrating   the
           execution and recording of the mortgage and
           defendant's default.    The note was endorsed
           in blank, the note, ultimately, ended up in
           the possession [of] Green Tree Servicing. The

                                      3                            A-5319-16T1
               mortgage was assigned and, again, ultimately
               end[ed] up in the ownership of . . . Green
               Tree Servicing.     And there's nothing to
               indicate that either the note [or] mortgage
               were not properly possessed and owned by Green
               Tree.

As   a    result   of   his   findings,   the   court   deemed   the    matter

uncontested and referred the case to the Office of Foreclosure on

December 30, 2014.

         Defendant's objection to the proposed final judgment was

denied and the court entered a final judgment of foreclosure on

June     29,   2017.    Defendant   appealed,    arguing   Green   Tree     and

plaintiff were not the holders of the note or mortgage and had no

standing to foreclose.        We disagree.

         Defenses to a foreclosure are narrow and limited; the only

material issues in a foreclosure proceeding are the validity of

the mortgage, the amount of indebtedness, and the right of the

mortgagee to foreclose on the mortgaged property.                Great Falls

Bank v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993), aff'd,

273 N.J. Super. 542, 547 (App. Div. 1994).              To have a right to

foreclose, or standing, "a party . . . must own or control the

underlying debt."        Bank of N.Y. v. Raftogianis, 418 N.J Super.

323, 327-28 (Ch. Div. 2010).        Standing is established "either [by]

possession of the note or an assignment of the mortgage that

predated the original complaint."          Deutsche Bank Tr. Co. Ams. v.


                                      4                                A-5319-16T1
Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012) (citing Deutsche

Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 222-23 (App.

Div. 2011)); see also Capital One, N.A. v. James Peck, IV, ___

N.J. Super. ___ (App. Div. 2018) (slip op. at 6).

     Here, the trial judge found Green Tree presented true copies

of the note and mortgage and was in possession of the documents

prior to the filing of the complaint.   Green Tree, therefore, has

satisfied all of the necessary requirements for the entry of a

final judgment.    Accordingly, the final judgment was properly

entered.

     Affirmed.




                                5                           A-5319-16T1